DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the amendment filed on April 12, 2012.
 	
 	Claims 1, 3-13 and 15-20 are pending.
	

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 4/12/22, with respect to Claims 17-20 have been fully considered and are persuasive.  The 35 U.S.C. 112 and Objections of Claims 17-20 have been withdrawn. 

Applicant’s arguments with respect to Claims 1, 3-13 and 15-20 have been considered but are moot because the new ground of rejection as taught by Zhao (U.S. Patent No. 10,291,706).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nascimento (U.S. PGPub. No. 2017/0366616) in view of Salour (U.S. Patent No. 10/021,120) and in further view of Zhao (U.S. Patent No. 10,291,706).
 	As to Claims 1 and 11, Nascimento discloses a computer-implemented method comprising: providing a data center comprising: 
 	a plurality of hosts (Nodes 720 and 730, Figure 7) hosting a plurality of application images for one or more applications (Images contained in Containers 726 and 736, Figure 7; Paragraph 0177), respective application images being stored in a corresponding stored container that is instantiated when a requested application image is requested for a data center job (Orchestrator 710 determines if a job request for an application image to be run on the Nodes is instantiated. Figure 10; Paragraphs 0214-0216); 
 	a plurality of container cloud managers on respective manager hosts, wherein the plurality of container cloud managers manage resources of the data center and maintain respective instances of a master database (Cloud Managers, Controller 717, Scheduler 715, Monitor 719 manage the resources of the Vehicular Network 700 and maintain the master Database 713. Paragraph 0158), the master database (Database 713, Figure 7) instances comprising application image information, host information, and container information (Software Application Image and Container and host state information. Paragraph 0160), the application image information comprising, for respective applications of the one or more applications, an application name and at least one host location where images of the respective application are stored, the host information comprising names of at least a portion of the plurality of hosts and computing resource capabilities of respective hosts, and the container information comprising, for respective containers of a plurality of containers, a host location of the container and an identifier of an application image which the respective container is packed to (Database 713 comprises the software application image, software application container comprising the image and host information where the software application will be executed and information of the hosts resources and state monitored by Monitor 719. Paragraphs 0158- 0160); and 
 	a job scheduler, wherein the job scheduler and a container cloud manager of the plurality of container cloud managers form a job management platform of the data center (Scheduler 715, Controller 717, etc, form a job management platform for Vehicular Network 700. Paragraphs 0158-0160);
 	receiving a request to generate an application image of a first application of the one or more applications (Orchestrator 710 determines if a job request for an application image to be run on the Nodes is instantiated. Figure 10; Paragraphs 0214-0216); 
 	building the application image of the first application and storing the application image in a container (The application is built and stored in a container. Paragraph 0152); 
 	storing a copy of the application image of the first application and its respective container on each of multiple hosts of the plurality of hosts (Copies of the same software container may be distributed to all network nodes on which the "Job" is to run. Paragraph 0160); 
 	starting the container of the requested application image; starting the application of the requested application image; and starting the requested first job on the application and on the host of the multiple hosts (A Job is run by the Customer, starting the container and corresponding application.  Paragraph 0160);
 	However, Nascimento does not expressly disclose a replication manager (Data Replication Manager 102, Figure 1), wherein the replication manager replicates database data from the master database instance of a master container cloud manager, corresponding to a first container cloud manager of the plurality of container cloud managers, to the master database instance of at least a first replication container cloud manager, corresponding to a second container cloud manager of the plurality of container cloud managers, the replicated database data comprising the application image information, the host information, and the container information; and replicating database data from the master database instance of the master container cloud manager to the master database instance of the replication container cloud manager and subsequent to the storing a copy of the application image, receiving a request to initiate a first job on a selected copy of the application image on a host of the multiple hosts.
 	Salour, in the same field of endeavor, teaches a replication manager, wherein the replication manager replicates database data from the master database instance of a master container cloud manager, corresponding to a first container cloud manager of the plurality of container cloud managers, to the master database instance of at least a first replication container cloud manager, corresponding to a second container cloud manager of the plurality of container cloud managers, the replicated database data comprising the application image information, the host information, and the container information (Data Replication Manager 102 can be configured to monitor and control replications of data transactions initiated on an initial master Data Server 110 comprising the master database instance to secondary Data Servers 120 and 130 comprising the second container cloud manager and replicated database comprising the application image and container information and host information, Figure 1; Column 7 Lines 1-24); and replicating database data from the master database instance of the master container cloud manager to the master database instance of the replication container cloud manager (Data Replication Manager 102 replicates database on initiated on an initial master Data Server 110 to secondary Data Servers 120 and 130, Figure 1; Column 7 Lines 1-24).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined data center as disclosed by Nascimento with a replication manager as taught by Salour.  The motivation would have been to provide database security via replication and reduce the processing load of accessing a single master database.
 	Zhao, in the same field of endeavor, teaches subsequent to the storing a copy of the application image, receiving a request to initiate a first job on a selected copy of the application image on a host of the multiple hosts (A container for a requested application job is distributed to a plurality of hosts wherein when the job is run, the selected hosts assembles the image layers of the container and runs the application.  Figure 4; Column 7, Lines 59-67 and 8, Lines 1-12).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined data center as disclosed by Nascimento-Salour with storing the copy application image as taught by Zhao.  The motivation would have been to accelerate the process of loading the application by distributing the image across multiple hosts.

 	As to Claim 3, Nascimento-Salour-Zhao teach the method as previously discussed in Claim 1.  Nascimento further teaches submitting a requested job to the job management platform wherein when the requested job is accepted, the requested job becomes a pending job and wherein the running job runs in multiple containers (As the requested job becomes a pending job, the state of the requested job after received and before the start of execution is considered the pending state of the job. Paragraph 0180).  
	
	As to Claim 4, Nascimento-Salour-Zhao teach the method as previously discussed in Claim 1. Nascimento further teaches wherein the multiple containers of the running job are located on different hosts of the data center (Paragraphs 0160 and 0173).

 	As to Claim 5, Nascimento-Salour teach the method as previously discussed in Claim 4.  
Zhao further teaches wherein the running job on multiple containers located on different hosts of the data center is terminated and reconfigured to run on multiple containers on the same host of the data center (Multiple virtual machines located on different hosts are terminated and migrated to a same destination physical machine. Paragraph 0055).


 	As to Claim 6, Nascimento-Salour-Zhao teach the method as previously discussed in Claim 1. Salour further teaches wherein replicating database data from the master database instance of the master container cloud manager to the master database instance of the replication container cloud manager is carried out synchronously (Transactions are replicated and sent to each database before being carried out so that all transactions are implemented synchronously. Column 3, Lines 51-53).

 	As to Claim 8, Nascimento-Salour-Zhao teach the method as previously discussed in Claim 1. Nascimento further teaches wherein a maximum of three copies of the application image and the container are stored (Nascimento teaches wherein copies of the software container may be distributed to all network nodes and the disclosure defines the amount of nodes as being unlimited and a design choice.  Therefore limiting the amount of copies to 3 nodes is within the scope of Nascimento’s invention. Paragraph 0160).

 	As to Claim 10, Nascimento-Salour-Zhao teach the method as previously discussed in Claim 1. Nascimento further teaches receiving a request to initiate a first job on a selected at least a second copy of the application image on a host of the multiple hosts (Orchestrator 710 determines if a job request for an application image to be run on the Nodes is instantiated. Figure 10; Paragraphs 0214-0216);
 	starting the container of the requested application image; starting the application of the requested application image; and starting the requested first job on the application and on the host of the multiple hosts (When the software container image required by a node for a given Job is available locally, at the node, the node controller (e.g., a controller such as controllers 721, 731 of FIG. 7) may then evaluate the Job Description and start the execution of the software container. Paragraph 0180).

 	As to Claim 12, Nascimento-Salour-Zhao teach the method as previously discussed in Claim 11. Nascimento further teaches Nascimento further teaches submitting a requested job to the job management platform, wherein when the requested job is accepted, the requested job becomes a pending job (As the requested job becomes a pending job, the state of the requested job after received and before the start of execution is considered the pending state of the job. Paragraph 0180);  
 	monitoring the status of the pending job, wherein when the pending job is scheduled to run on a selected host, the pending job becomes a running job; and monitoring the status of the running job, wherein if the running job is completed to result in a completed job, the management platform completes managing the completed job (Monitor 719 monitors the status of software applications running on the nodes and stores status updates in Database 713. Paragraphs 0159-0160).

 	As to Claim 15, Nascimento-Salour-Zhao teach the non-transitory computer readable media as discussed previously in Claim 11. Salour further teaches 	wherein the replicating is carried out synchronously (Transactions are replicated and sent to each database before being carried out so that all transactions are implemented synchronously. Column 3, Lines 51-53).

 	As to Claim 16, Nascimento-Salour-Zhao teach the non-transitory computer readable media as discussed previously in Claim 15. Salour further teaches asynchronously replicating database data from the master database instance of the first replication container cloud manager to the master database instance of the second replication container cloud manager (Site 206 is configured to asynchronously propagate to site 204 changes made to copy 212. Figure 2; Column 4, Lines 50-53).

 	
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nascimento (U.S. PGPub. No. 2017/0366616) in view of Salour (U.S. Patent No. 10/021,120) in further view of Zhao (U.S. Patent No. 10,291,706) and in further view of Souder (U.S. Patent No. 5,937,414).

 	As to Claims 7 and 16, Nascimento-Salour-Zhao teach the method as previously discussed in Claim 6. However, Nascimento-Salour-Zhao fail to teach asynchronously replicating database data from the master database instance of the first replication container cloud manager to the master database instance of the second replication container cloud manager.
 	Souder, in the same field of endeavor, teach asynchronously replicating database data from the master database instance of the first replication container cloud manager to the master database instance of the second replication container cloud manager (Site 206 is configured to asynchronously propagate to site 204 changes made to copy 212. Figure 2; Column 4, Lines 50-53).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the data center as taught by Nascimento-Salour-Zhao with asynchronously replicating database data as taught by Souder.  The motivation would have been to allow for a different type of replication of data to increase data migration and overall system efficiency.

Claims 9, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nascimento (U.S. PGPub. No. 2017/0366616) in view of Salour (U.S. Patent No. 10/021,120) in further view of Zhao (U.S. Patent No. 10,291,706) and in further view of Katayama (U.S. PGPub. No. 2015/0154042).

 	As to Claim 9, Nascimento-Salour-Zhao teach the method as previously discussed in Claim 1. However, Nascimento-Salour-Zhao fail to teach assigning a time to live value to at least a first copy of an application image of the plurality of application images and its respective container; determining that the time to live value has been exceeded; and deleting the at least a first copy of the application image and its container.
 	Katayama, in the same field of endeavor, teach assigning a time to live value to at least a first copy of an application image of the plurality of application images and its respective container; determining that the time to live value has been exceeded; and deleting the at least a first copy of the application image and its container (Terminal Management Server 3 deletes from the Storage Apparatus 5 the master image (or copy thereof) whose non-use period exceeds its threshold value. Paragraphs 0142-0144).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the data center as taught by Nascimento-Salour-Zhao with assigning a TTL as taught by Katayama.  The motivation would have been to keep copies of the applications fresh and more up to date.

	As to Claim 13, Nascimento-Salour-Zhao teaches the non-transitory computer readable medium as discussed in Claim 11.  Katayama further teaches assigning a time to live value to at least a first copy of the application image and the container; determining that the time to live value has been exceeded; and deleting the at least a first copy of the application image and the container (Terminal Management Server 3 deletes from the Storage Apparatus 5 the master image (or copy thereof) whose non-use period exceeds its threshold value. Paragraphs 0142-0144).

 	As to Claim 17, Nascimento discloses a system for managing a data center comprising: a plurality of hosts for hosting a plurality of application images for one or more applications, respective application images being stored in a corresponding stored container that is instantiated when a requested application image is requested for a data center job (Orchestrator 710 determines if a job request for an application image to be run on the Nodes is instantiated. Figure 10; Paragraphs 0214-0216); 
 	a container cloud manager on a manager host of the data center, wherein the container cloud manager manages resources of the data center and comprises a database; a job scheduler, wherein the job scheduler and container cloud manager form a job management platform of the data center, wherein the job management platform manages jobs running in containers in the data center (Cloud Managers, Controller 717, Scheduler 715, Monitor 719 manage the resources of the Vehicular Network 700 and maintain the master Database 713. Paragraph 0158); 
 	at least one processor; and one or more memories in communication with the at least one processor and storing computer-executable instructions, that when executed by the at least one processor, cause the at least one processor to perform operations comprising: receiving a request to generate an application image of a first application of the one or more applications (Orchestrator 710 determines if a job request for an application image to be run on the Nodes is instantiated. Figure 10; Paragraphs 0214-0216); 
 	building the application image of the first application and storing the application image in a container (The application is built and stored in a container. Paragraph 0152); 
 	storing a copy of the application image and the container on each of multiple hosts of the plurality of hosts (Copies of the same software container may be distributed to all network nodes on which the "Job" is to run. Paragraph 0160);  
 	starting the container of the requested application image; starting the application of the requested application image; starting the requested first job on the application and on the host of the multiple hosts; determining that the time to live value has been exceeded; and deleting the at least a first copy of the application image and the container (When all software container images required by a node for a given Job are available locally, at the node, the node controller (e.g., a controller such as controllers 721, 731 of FIG. 7) may then evaluate the Job Description and start the execution of the software container. Paragraph 0180).
 	However, Nascimento does not expressly disclose a replication manager, wherein the replication manager replicates database data from the master database instance of a master container cloud manager, corresponding to a first container cloud manager of the plurality of container cloud managers, to the master database instance of at least a first replication container cloud manager, corresponding to a second container cloud manager of the plurality of container cloud managers, the replicated database data comprising the application image information, the host information, and the container information; and replicating database data from the master database instance of the master container cloud manager to the master database instance of the replication container cloud manager and assigning a time to live value to at least a first copy of the application image and the container.
 	Salour, in the same field of endeavor teaches a replication manager, wherein the replication manager replicates database data from the master database instance of a master container cloud manager, corresponding to a first container cloud manager of the plurality of container cloud managers, to the master database instance of at least a first replication container cloud manager, corresponding to a second container cloud manager of the plurality of container cloud managers, the replicated database data comprising the application image information, the host information, and the container information (Data Replication Manager 102 can be configured to monitor and control replications of data transactions initiated on an initial master Data Server 110 comprising the master database instance to secondary Data Servers 120 and 130 comprising the second container cloud manager and replicated database comprising the application image and container information and host information, Figure 1; Column 7 Lines 1-24); and replicating database data from the master database instance of the master container cloud manager to the master database instance of the replication container cloud manager (Data Replication Manager 102 replicates database on initiated on an initial master Data Server 110 to secondary Data Servers 120 and 130, Figure 1; Column 7 Lines 1-24).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined data center as disclosed by Nascimento-Katayama with a replication manager as taught by Salour.  The motivation would have been to provide database security via replication and reduce the processing load of accessing a single master database.
 	Zhao, in the same field of endeavor, teaches subsequent to the storing a copy of the application image, receiving a request to initiate a first job on a selected copy of the application image on a host of the multiple hosts (A container for a requested application job is distributed to a plurality of hosts wherein when the job is run, the selected hosts assembles the image layers of the container and runs the application.  Figure 4; Column 7, Lines 59-67 and 8, Lines 1-12).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined data center as disclosed by Nascimento-Salour with storing the copy application image as taught by Zhao.  The motivation would have been to accelerate the process of loading the application by distributing the image across multiple hosts.

 	Katayama, in the same field of endeavor, teaches disclose assigning a time to live value to at least a first copy of the application image and the container (Terminal Management Server 3 deletes from the Storage Apparatus 5 the master image (or copy thereof) whose non-use period exceeds its threshold value. Paragraphs 0142-0144).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the data center as taught by Nascimento-Salour-Zhao with assigning a TTL as taught by Katayama.  The motivation would have been to keep copies of the applications fresh and more up to date.

 	As to Claim 18, Nascimento-Katayama teaches the system as previously discussed in Claim 17.
 	Nascimento further teaches a plurality of container cloud managers on respective manager hosts, wherein the plurality of container cloud managers manage resources of the data center and maintain respective instances of a master database (Cloud Managers, Controller 717, Scheduler 715, Monitor 719 manage the resources of the Vehicular Network 700 and maintain the master Database 713. Paragraph 0158), the master database instances comprising application image information, host information, and container information, the application image information comprising, for respective applications of the one or more applications, an application name and a host location where images of the respective application are stored, the host information comprising names of at least a portion of the plurality of hosts and computing resource capabilities of respective hosts, and the container information comprising, for respective containers of a plurality of containers, a host location of the container and an identifier of an application image which the respective container is packed to (Database 713 comprises the software application image, software application container comprising the image and host information where the software application will be executed and information of the hosts resources monitored by Monitor 719. Paragraphs 0158- 0160).
 	
 	As to Claim 19, Nascimento-Katayama-Zhao-Salour teach the system as previously discussed in Claim 18.  Salour further teaches wherein the replicating is carried out synchronously (Transactions are replicated and sent to each database before being carried out so that all transactions are implemented synchronously. Column 3, Lines 51-53).

 	As to Claim 20, Nascimento-Katayama-Zhao-Salour teach the system as previously discussed in Claim 19.  Salour further teaches asynchronously replicating database data from the master database instance of the first replication container cloud manager to the master database instance of the second replication container cloud manager (Site 206 is configured to asynchronously propagate to site 204 changes made to copy 212. Figure 2; Column 4, Lines 50-53).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B.M./Examiner, Art Unit 2452 

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452